Title: To Thomas Jefferson from Robert Smith, 16 October 1805
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir,
                     Nav. Dep. Oct. 16. 1805
                  
                  It has probably not escaped your Observation that there has been some coolness between Com. Truxtun and myself. It proceeded from a misunderstanding on his part of my views in relation to him when he had last the Command of the Cheasapeak. This misunderstanding was occasioned by certain federal misrepresentations to him. Through the interposition, however, of several respectable republicans we have lately had an eclaircissement. He now attributes all our misunderstandings and his own present awkward situation to the malicious Machinations of certain federal partisans and he has made an adequate apology for the Opinions he had been induced to conceive of me. Many letters have passed between us in the Course of the Summer. And after having adjusted to my perfect satisfaction every point between us that was merely personal, I received from him a letter dated the 7h. Ult., written at the instance of some of our Republican friends, requesting to know his situation in the Navy stating at the same time his regret that he had so unfortunately expressed himself in his letter of March 3d 1802 as to have Conveyed an idea that was not entertained by him. He has not only pledged to me his honour that that letter was not intended as a resignation; but he has adduced evidence to satisfy me that he had no idea of the kind.
                  After a deliberate consideration of this subject in all its relations I have thought that the within is a proper letter. Some such letter in honour and in justice ought to be sent to him. And when I consider myself responsible for the due administration of the Navy Department in all its details, I am not a little pleased that so good an opportunity has occurred of having again the services of so gallant, so experienced and so well informed an Officer, and especially when I advert to the Crisis to which our affairs seem to be fast approaching. He justly possesses in a high degree the Confidence of our Country and is moreover popular among our friends.
                  In case of his being re-instated he intends residing in the City of Washington. Among other advantages thence resulting he would be very useful in assisting Capt Tingey in establishing, what I have much at heart, an improved system of economy at the Navy Yard. Without some such assistance Capt Tingey will not be able to accomplish this favourite object and indeed will not be capable of discharging the other important duties of his appointment. His station requires more sense, information and energy than he possesses.
                  In a private letter after receiving his of the 7th. Ult. I have informed Com. Truxtun that I could not let him know his situation in the Navy until your pleasure should be known. It will be agreeable to me to be enabled to convey to him this information soon—
                  Respectfully Your Ob. Servt.
                  
                     Rt Smith
                     
                  
               